DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-22, 28-33, and 35 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Applicant’s submission of prior art, Mok et al., US Patent Application Publication Number 2017/0265018 (hereinafter Mok).
Regarding claims 16 and 30, Mok discloses a method of performing a group-based vehicle communication by a first terminal in a wireless communication system [paragraph 0005 wherein a “moving network” reads on vehicle communication], comprising: identifying group ID generation rules provisioned to the first terminal [paragraph h0130]; generating a group ID related to the group-based vehicle communication based on the group ID generation rules [paragraph 0130]; and transmitting, to a second terminal, a first message including the group ID [paragraphs 0132, 0155], wherein the group ID corresponds to a group of terminals performing the group-based vehicle communication [paragraph 0064].
Regarding claims 17 and 31, Mok discloses receiving a request for configuring the group of terminals performing the group-based vehicle communication [paragraph 0069].
Regarding claims 18 and 32, Mok discloses receiving, from the second terminal, a second message including the group ID and communication parameters; and storing the communication parameters [paragraphs 0069, 0132, 0155, 0162].
Regarding claims 19, 20, and 33, Mok discloses performing the group-based vehicle communication with the second terminal using the communication parameters [paragraph 0132]; and wherein the group-based vehicle communication is performed by a group of terminals subscribing a vehicle platooning service [paragraph 0068].
Regarding claim 21, Mok discloses wherein the group ID corresponds to location information, and wherein if the second terminal is scheduled to visit a location related to the location information, the second terminal transmits the second message [paragraph 0072 wherein the information associated with the Group ID is location information inherently needed for police].
Regarding claim 22, Mok discloses wherein the location information includes at least one of a destination of the first terminal or an intermediate point related to the destination of the first terminal [paragraph 0072].
Regarding claims 28, 29, and 35, Mok discloses wherein the group ID includes a ProSe Layer-2 Group ID [paragraph 0129] and wherein it is further inherent that the first message is transmitted on a PC5 channel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Mok in view of Futaki, US Patent Application Publication Number 2019/0028862 (hereinafter Futaki).
Regarding claims 23 and 34, Mok does not specifically teach receiving, from a network entity, a third message including the group ID when the first terminal is connected to the network.  However, Futaki teaches this limitation [paragraph 0049].  At the time of effective filing of the invention, it would have been obvious to one or ordinary skill in the art to modify Mok to include the teaching of Futaki.  The motivation for this modification would have been to specifically point out the network connection as vehicle communications include a network connection.  
Regarding claims 24 and further regarding claim 34, Futaki discloses wherein the network entity includes V2X application server [paragraphs 0046, 0048].
Regarding claim 25, Futaki discloses receiving information including the group ID generation rules broadcast from the V2X application server [paragraph 0055].
Regarding claim 26, Futaki discloses wherein the network entity includes a road side unit (RSU) [paragraph 0034].
Regarding claim 27, Futaki discloses receiving information including the group ID generation rules broadcast from the RSU [paragraph 0052].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Cavalcanti et al., WO 2017/105534, disclose network assisted group management in 5G systems.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841. The examiner can normally be reached Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EAW/
March 9, 2022

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644